Mr. Justice Morris
delivered the opinion of the Court:
This application of the appellant, it will be noticed, is simply for the combination of the striker-plate, for which a patent was unsuccessfully sought in 1884, with a door or casing. Now, a combination of a strilcer-plate and door or casing is, of course, not new. That combination existed with the Crosby patent, and with the rectangular striker-plate in ordinary use. If there is anything novel in the combination, it must be in consequence either of something novel in the process of combination or of some novelty in the striker-plate; for there is no novelty in the result. But the claim is not for a new process — although in argument it was contended that the process of affixing this striking-plate was much more easy and required fewer tools and less labor *61than the other devices of a similar character. It follows inevitably that the combination is not patentable, unless the striker-plate itself has in it the elements of a new and useful invention; and this question the Commissioner was justified in treating as res adjudicata. The fact that the adjustment of the Forg striker-plate to a door or casing makes a neater job, as is claimed, only shows mechanical ingenuity, not patentable invention.
It remains, then, only to inquire whether, upon this appeal, we can review the decision of the Commissioner of Patents in rejecting the application of May 19, 1884, for a patent for a striker-plate. That decision was rendered more than three years ago, and more than two years before the present appeal was taken. We are not asked, except inferentially, to review that decision, and we are not sure that we could now review it, if requested. Indeed, we are quite sure that we could not. Consequently, without any expression of opinion from us on the merits of that alleged invention, we must regard the device sought to be patented in 1884 as having been finally determined to be without novelty and not a patentable invention.
This being so, the question in the present case is reduced to this: Is a combination between a door or casing, which is of the utmost antiquity, and a striker-plate, which has been finally determined and adjudged not to be a novelty, in itself a patentable invention, when striker-plates and doors have long been in combination and no novelty is claimed for the process of combination? To state this question is to answer it; and the answer must necessarily be in the negative.
It follows that we must affirm the decision of the Commissioner of Patents in this case.